DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments filed February 17, 2022 have been entered.  Claim 1 has been amended.  Claim 19 has been added.  Claims 1-19 are currently pending in the application.

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Weinschreider (U.S. Patent No. 9,913,544) is cited as being the closest prior art of record for disclosing a bed frame connecting piece 50, comprising a first connecting piece 60 (Figures 3A-3G) connected to a horizontal rail of a bed frame 10 (Figure 6C), and a second connecting piece 60’ connected to a vertical rail 110 of the bed frame 10 (Figures 3A-3G and 6C), wherein a notch 77 and 78 part is provided between the first connecting piece 60 and the second connecting piece 60’ (Figure 3E-3F), a reinforcing member 76 and 76’ is provided between the first connecting piece 60 and the second connecting piece 60’ (Figures 3F and 6A), and the reinforcing member 76 and 76’ is located at the notch part 77 and 78 and arranged at an inner end of the bed frame connecting piece 50 (Figure 3E and 3F, where the reinforcing part is aligned with the notch 77 and 78, also see Col. 11, lines 31-43), wherein a first end 76 of the reinforcing member 76 and 76’ is perpendicularly attached to the first connecting piece 60 and a second end of the reinforcing member 76’ is perpendicularly attached to the second connecting 
Harris (U.S. Patent No. 4,627,120) is additionally cited as being of interest for disclosing a bed frame connecting piece 34, comprising a first connecting piece 72 connected to a horizontal rail of a bed frame 10 (Figure 2), and a second connecting piece 72 connected to a vertical rail 58 of the bed frame 10 (Figures 1-3 and Col. 5, lines 1-17, where panel 72 is formed on both sides of the connecting piece 34), wherein a slot (between sides 72 and back 70, which permits connecting piece 34 to telescopically slide onto upper section 35 of leg member 32, Col. 5, lines 18-28 and Figure 2) is provided between the first connecting piece 72 and the second connecting piece 72 (Figure 2), a reinforcing member 74 is provided between the first connecting piece 72 and the second connecting piece 72 (Figure 2), and the reinforcing member 72 is located at the slot (between connecting pieces 72, Figure 2) and arranged at an inner end of the bed frame connecting piece 34 (Figure 2), wherein a first diagonal wall end of the reinforcing member 74 is perpendicularly attached to the first connecting piece 72 and a second diagonal wall end of the reinforcing member 74 is perpendicularly attached to the second connecting piece 72 (Figure 2, where the first and second ends of the reinforcing member 74 are defined by the end of the each piece 74 that is attached to panel 72), wherein the first diagonal wall end and the second diagonal wall end are spatially separated from each other (Figure 2, where the ends of the reinforcing member 76 and 76’ specifically defined by the ends of reinforcing members which are connected to the first and second connecting pieces 60 and 60, Merriam-Webster. https://web.archive.org/web/20190710203447/https://www.merriam-webster.com/dictionary/notch).  The slot of Harris does not define this required V-shape, and therefore does not meet the claimed limitation of the notch.  Weinshreider discloses walls 84 and 84’ on the first and second connecting pieces 60 and 60’; however, these are diagonally oriented and arranged at an outer end of the bed frame connecting piece, not on the inner end as required by the claims.  There is no disclosure, teaching, or suggesting, in the prior art, either alone or in combination, that provides for the claimed limitation of the first and second vertical wall ends of the reinforcing member.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                        

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673